DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10636218B2 and US10943408B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1, 4, 6-14, and 16-24 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claims 1, 13 and 17, the prior arts of record teach:
Crawford et al. (US-2009/0234666-A1), teaches a system for an amusement park attraction (Fig. 1 and ¶0013), the system comprising: a ride vehicle configured to carry the guest while the guest is in the amusement park attraction (¶0014); one or more sensors configured to generate signals indicative of movement of a body of the guest while the guest is within the amusement park attraction (Fig. 1 and ¶0016-0018; ¶0028; ¶0035); and a controller (Fig. 1 and ¶0013, ¶0018-0019) configured to: receive the signals from the one or more sensors (¶0019; ¶0026); and adjust the animation based on the signals from the one or more sensors to cause the animation to be responsive to body of the guest (¶0015-0019; ¶0036); receive the signals indicative of the movement of the guest (¶0019; ¶0026; ¶0020; ¶0036); generate an animation based on the signals (¶0015-0019; ¶0036); detecting, using one or more sensors, movement of a guest while the guest is in the amusement park attraction (Fig. 1 and ¶0016-0018; ¶0028; ¶0035); receiving, at a controller (Fig. 1 and ¶0013, ¶0018-0019), signals from the one or more sensors, wherein the signals are indicative of the movement of the guest (¶0019; ¶0026; ¶0020; ¶0036); generating, using the controller (Fig. 1 and ¶0013, ¶0018-0019), an animation based on the signals such that the animation is responsive to the guest (¶0015-0019; ¶0036).
Perez et al. (US-2011/0007079-A1), teaches the animation to be responsive to the movement of the body of the guest (¶0090); generate an animation that mimics the movement of the guest based on the signals (¶0090).
Turner et al. (US-2011/0249201-A1), teaches a display assembly configured to be viewable by a guest of the amusement park attraction (Figs. 1-2 and ¶0027; ¶0051; ¶0011); instruct display of an animation on the display assembly (¶0051; ¶0011-0012).
Blum et al. (US-2016/0048203-A1), teaches a position of the guest in the ride vehicle (¶0020; ¶0021).
Fang et al. (US-2016/0328875-A1), teaches the animation to be responsive to the respective movement of the face of the guest (¶0013); the animation that mimics the facial expressions of the guest (¶0013; Fig.3; ¶0018-0019).

Found references:
Beaurepaire (US-2017/0103571-A1), teaches in-vehicle virtual reality provides an opportunity to change the visual experience of a trip, while retaining the sensory experience associated with the ride (¶0024).
Aman (US-2019/0043281-A1), teaches a system for providing gamification of a destination such as a theme park where guests use a venue app with an optional electronic ticket that allows for both self - serve access into the destination and tracking of individual guests throughout various access points (Abstract). Aman further teaches the position sensor is capable of determining the current location of ride car (¶0023).
Alaniz et al. (US-2015/0100179-A1), teaches a computer-implemented method and system for in-vehicle dynamic virtual reality includes determining a spatial environment around a vehicle and one or more maneuver paths for the vehicle in the spatial environment (Abstract).
Crawford et al. (US-2014/0309035-A1), teaches an interactive system adapted for lean-based control of ride or video game experiences. The system includes a vehicle seat and a motion base with a vehicle base upon which the vehicle seat is mounted. The system includes an actuator assembly moving the vehicle base and seat (Abstract). Crawford further teaches the motion base is positioned within or adjacent a display assembly that includes a display screen providing a display surface (Fig. 2 and ¶0036).
Baker et al. (US-2009/0272289-A1), teaches a ride system is provided that allows selective relative positioning of vehicles in an amusement or theme park ride to simulate racing or other effects (Abstract).
Beutler (US-2011/0174189-A1), teaches an amusement ride comprising: a track; and a vehicle for receiving at least one passenger and for movement of the vehicle along said track. Furthermore, comprising a step of recording images of the face of a passenger received in an amusement ride vehicle during a ride (¶0013, ¶0022, ¶0043).
Mendelsohn (US-2006/0293110-A1), teaches an amusement system has a first path
extending through an amusement attraction. Vehicles moving along the path have simulated
weapons. Riders in the vehicles shoot at targets along the paths or on the vehicles (Abstract).
Trowbridge (US-2007/0121957-A1), teaches facial recognition reader can also determine the guest rider's seat position within the ride vehicle (¶0024).

When considering claim 1 as a whole, however, the combination of prior art does not teach the limitation of “instruct display of an animation on the display assembly in response to the ride vehicle being in a defined area in proximity of the display assembly.”
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.

When considering claim 13 as a whole, however, the combination of prior art does not teach the limitation of "receive the signals indicative of the movement of the guest and the position of the guest relative to the ride vehicle," and "generate an animation that mimics the movement of the guest based on the signals and that represents the position of the guest relative to the ride vehicle."
Therefore, in the context of claim 13 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 16 is allowable.

When considering claim 17 as a whole, however, the combination of prior art does not teach the limitation of "instructing, using the controller, a display assembly to display the animation in response to the guest being in a defined area in proximity of the display assembly."
Therefore, in the context of claim 17 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 17 is allowable.
The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



          Conclusion                                                                                                                                                                             
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619